Citation Nr: 0404240	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 30 
percent for PTSD.  In October 2003, a video-conference 
hearing was held before C.W. Symanski, who is the Veterans 
Law Judge rendering a final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

The veteran's PTSD symptoms result in panic attacks occurring 
more than once a week, impaired judgment due to anger 
outbursts, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, but does not result in impairment of 
speech, memory, orientation, thinking, or personal appearance 
and hygiene.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a rating in excess 
of 30 percent for his PTSD.  Initially, the Board notes that 
the provisions of the Veteran's Claims Assistance Act of 2000 
are applicable to the claim on appeal.  Among other things, 
the VCAA provisions delineate VA's notice and duty to assist 
requirements in the development of the claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

During the pendency of this appeal, the veteran has testified 
before the RO and the undersigned that the only relevant 
evidence and/or information in this case consists of his VA 
clinic records.  VA has obtained these records on behalf of 
the veteran.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  VA also 
provided him examination with benefit of review of the claims 
folder as necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  That examination report, 
dated May 1999, includes all pertinent findings necessary to 
decide the claim and is adequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  During his appearance before the 
undersigned in October 2003, the veteran denied an 
appreciable increase of symptomatology since his VA 
examination in 1999 and, upon review of the medical and lay 
evidence of record, the Board finds no basis for further 
examination or opinion.  By means of a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC), the RO 
has periodically advised the veteran of the Reasons and Bases 
for its denial as well as the evidence obtained and reviewed 
in arriving at its decision.  On March 25, 2003, the RO sent 
the veteran an additional Supplemental Statement of the Case 
(SSOC) for the specific purpose of notifying him of the 
relative duties on the part of himself and VA in developing 
his claim.  38 U.S.C.A. § 5103 (West 2002).

A close review of the record indicates that all available 
information and/or evidence has been obtained in this case.  
On several occasions, the veteran and his representative have 
argued that he meets the criteria for a 50% rating for PTSD 
and, as addressed below, the Board finds in favor of the 
veteran on this issue.  It appears that the veteran's claim 
has been satisfied, but the Board presumes that he seeks a 
higher still rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1992).  On this record, the Board finds that any perceived 
duty to notify deficiency would be harmless error in this 
case, and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

Briefly summarized, the veteran originally filed a claim for 
service connection for PTSD in June 1995.  His December 1995 
and January 1996 VA psychiatric examinations recorded his 
complaint of distressing recollections, nightmares and 
flashbacks of his Vietnam experiences.  He also reported 
avoidance of crowds and confrontations, difficulty with 
marital and familial relations, irritability, anger 
outbursts, sleep disturbance, hypervigilance, anhedonia, 
isolation, sadness, fatigue, decreased appetite and 
pessimism.  His symptoms varied in intensity and frequency, 
but were especially severe from mid-December through the 
spring which corresponded to anniversary dates of traumatic 
events in Vietnam.  His symptoms also increased when seeing 
injured children, the hearing of gunfire and exposure to 
scenes of combat.  His mental status examinations were 
significant for moderate guarding, tenseness, fearfulness, 
sadness, very limited insight, and report of occasionally 
seeing explosions and other war related events.  His December 
1995 examination resulted in a diagnosis of PTSD with a 
Global Assessment of Functioning (GAF) score of 65.  His 
January 1996 examination confirmed the PTSD diagnosis, and 
assigned a GAF score of 55.  The examiner in 1996 also 
offered the following assessment of the veteran's PTSD 
disability:

The veteran suffers from severe psychoneurotic 
impairment that is directly attributable to 
his VN experiences.  Present findings reflect 
long-term psychopathology and irrefutably 
document an unremitting course of progressive 
deterioration in personal adjustment and 
exacerbation in the frequency and intensity of 
negative symptom expression.  Although he has 
a severe level of symptomatology, his level of 
impairment currently is more moderate because 
of his supportive family and valiant attempts 
to cope with life as best he can.  Indeed, he 
remains employed with a very high degree of 
difficulty as he deals with increasingly large 
amounts of tension with repression.  However, 
his prognosis is guarded in that he is at risk 
for further deterioration of his defenses and 
resources, even with psychotherapy.  His 
excellent premilitary adjustment stands in 
stark contrast to his postmilitary impairment 
with family relationships, social 
interactions, emotional well-being, and 
general quality of life.

By means of a rating decision dated February 1996, the RO 
granted service connection for PTSD, and assigned an initial 
30 percent evaluation effective to the date of claim.

Thereafter, the veteran's VA clinic records for 1996 and 1997 
reflect treatment for PTSD symptoms of sleep disturbance, 
nightmares, flashbacks, anxiety, depression, hyperarousal, 
general numbing of responsiveness, and avoidance of stimuli.  
He was noted to be an interpersonally guarded, angry, anxious 
and depressed man who generally felt alienated and isolated.  
He was participating in individual therapy sessions focusing 
on trust, socialization and communication.  He was also 
participating in a sleep disorder group.

The veteran filed his claim for an increased rating for PTSD 
by means of a VA Form 21-4138 filing received on March 19, 
1999.  An April 1999 VA clinic record reflects a description 
that the severity of his depression corresponded to a 5 out 
of a scale of 10.  

In May 1999, the veteran underwent VA PTSD examination with 
benefit of review of the claims folder.  At that time, he 
reported quitting VA therapy in 1996 due to feeling better, 
but that his symptoms returned shortly thereafter.  He was 
employed as a supervisor in the mail handling section of the 
Post Office where he had been employed for 32 years.  He 
reported conflicts with his supervisors and noted difficulty 
in controlling his anger.  He admitted to homicidal thoughts 
and use of alcohol which was causing friction in his 
marriage.  He preferred not to associate with anyone outside 
his family with the exception of a few trustworthy friends.  
His symptoms included frequent flashbacks, sleep difficulty 
with recurrent distressful dreams, nightmares and early 
awakening, increased startle response, hypervigilance, 
decreased motivation and irritability.  His symptoms were 
exacerbated with intense psychologic distress when exposed to 
loud sounds, war movies, and fireworks. On mental status 
examination, he presented as neat in appearance and 
appropriately dressed.  He was alert and fully oriented, and 
rapport was easily established.  His thoughts were clear and 
linear with no evidence of gross cognitive dysfunction.  His 
affect was blunted.  He denied hallucinations or delusions.  
He admitted to some homicidal thoughts in the past, but 
denied current suicidal or homicidal ideation or intent.  He 
was given diagnoses of chronic PTSD, mild late onset 
dysthymic disorder and alcohol abuse with a GAF score of 55.  
The examiner also offered the following summary and 
conclusion:

[The veteran] continues to meet criteria for 
both PTSD and dysthymia.  He also endorses 
symptoms of alcohol abuse and acknowledges 
self-medicating with alcohol.  These 
conditions are having a significant impact on 
his social and occupational functioning.  
Although his symptoms with PTSD remains 
relatively unchanged from the previous 
evaluation, the veteran has begun to self-
medicate with alcohol and discontinued 
treatment.  He has scheduled an appointment at 
the New Orleans VAMC to resume treatment at 
the Outpatient PTSD Clinic and it is 
recommended that he follows through with 
outpatient treatment and completes the 
program.

In May 2000, the veteran appeared and testified before the RO 
to VA treatment involving anger management group sessions and 
individual therapy.  His symptoms included sleep difficulties 
with night sweats, flashbacks, and early awakening.  He did 
not have hobbies.  His familial relations were strained, and 
he only associated with a few close friends outside the home.  
At work, he was having conflicts with his supervisor and co-
workers to the extent that he was reassigned to a different 
facility.  Over the course of a year, he estimated to losing 
a couple of weeks of work due to his PTSD exacerbations.  He 
noted that VA had increased the dosage of his medication 
prescription for anxiety and his sleep disorder.

The veteran's VA clinic records reveal his resumption of PTSD 
treatment through individual counseling and Anger Management 
group sessions.  His symptoms primarily involved anxiety, 
depression, anger and insomnia.  Mental status examination in 
February 2001 showed him to be fully oriented with grossly 
intact memory, goal-directed and coherent speech, "OK" 
mood, constricted affect, linear thought processes, good 
judgment, and fair insight.  His thought content was negative 
for hallucinations or homicidal or suicidal ideations.  He 
was diagnosed with stable PTSD and assigned a GAF score of 
51.  At that time, he was started on Mirtazipine and 
Klonopin.  A mental status examination in April 2001 
reflected identical clinical findings with a continued GAF 
score of 51.

During his video-conference hearing in October 2003, the 
veteran identified his primary symptoms as decreased 
concentration, easy agitation, marital difficulties, 
flashbacks, night sweats and nightmares.  He also reported 
panic attacks which occurred 2 times per week and lasted 10 
to 15 minutes in duration.  He described marital and 
workplace difficulties, but continued to be employed in the 
capacity of supervising three mechanics.  He slept 
approximately 3 to 4 hours per night.  He indicated that his 
symptoms had been up and down since his last VA examination, 
but did not describe an appreciable worsening of symptoms.  
He did note, however, that he felt he needed an increased 
dosage of his medications.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran is in receipt of a 30 percent 
rating for PTSD under Diagnostic Code 9411.  This rating 
represents occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2003).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 50 
percent rating for PTSD.  On the one hand, the veteran 
manifests symptoms of sleep difficulty, flashbacks, 
depression, hyperarousal, numbing of responsiveness, anxiety, 
alienation and isolation.  These symptoms are manifested in 
panic attacks occurring more than once a week, impaired 
judgment due to anger outbursts, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  On the other hand, 
his mental status examinations have demonstrated no 
impairment of speech, memory, orientation or thinking.  The 
Board finds that the more recent assessments of his 
psychological, social, and occupational functioning due to 
PTSD, which are consistent with "serious" symptoms and 
functioning, demonstrate PTSD disability which more closely 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 9411.  With application of 38 C.F.R. § 4.7 
and the benefit of the doubt rule, the Board grants a 50 
percent rating for PTSD.

The Board further finds that the lay and medical evidence 
preponderates against a rating in excess of 50 percent for 
PTSD.  In this respect, there is no evidence of obsessional 
rituals, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation or neglect of personal 
appearance and hygiene.  The veteran himself does not ascribe 
to current impaired impulse control to the point of violent 
outbursts.  Other factors include the veteran's ability to 
maintain substantially gainful employment managing three 
mechanics without the need for excessive time lost from work.  
As such, the veteran clearly does not meet the criteria for a 
70 percent rating under Diagnostic Code 9411.

In so deciding, the Board has considered the veteran's 
descriptions of his PTSD as credible and reliable.  His 
report of symptoms and clinical findings have supported a 50 
percent rating under Diagnostic Code 9411 with application of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7.  The lay and 
medical evidence, however, does not support a higher still 
rating.  The benefit of the doubt rule has been resolved in 
the veteran's favor in granting the 50 percent rating.  
38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. § 4.3 (2003).  
Additionally, the Board has considered whether to refer the 
veteran's claim to the Director of Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not been 
hospitalized for his PTSD.  His testimony reflects report of 
missing several weeks of work per year due to PTSD symptoms, 
but that he remains capable of supervising several employees.  
His 50 percent rating for PTSD contemplates reduced 
reliability and productivity with loss of working time during 
exacerbations.  See 38 C.F.R. § 4.1 (2003).  As such, there 
is no basis for further action on this question.  VAOPGCPREC 
6-96 (1996).


ORDER

A 50 percent rating, but no higher, for PTSD is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



